DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 15 April 2022 has been received and entered.  Claims 1-3, 5, 7-17 and 19-28 are currently pending in the instant Office action.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any object or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
Applicant’s arguments filed 15 April 2022 have been fully considered but  are not found to be persuasive.

Information Disclosure Statement
The information disclosure statement filed 18 April 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but certain information referred to therein has not been considered.
In the transmittal letter which accompanied the 18 April 2022 IDS, Applicant refers to prior applications, including 12/904,822 and 12/904,981 as “properly identified and relied on for an earlier effective filing date under 35 U.S.C. 120 for consideration by the examiner”.  These applications are not in the continuity chain for the instant application and have NOT been relied on for an earlier effective filing date (see continuity chain below from the Bib Data Sheet).

    PNG
    media_image1.png
    411
    601
    media_image1.png
    Greyscale

Applications 13/129,100, 14/505,970, 13/327,611 and 14/946,512 have been reviewed for the omitted copies of the references cited.  Any citations which did not include a copy of the reference cited were lined through.  Applicant may wish to submit appropriate copies for any references which could not be considered at a later date.
Claim Interpretation
The claims recite a sonic hedgehog (Shh) agonist by a particular chemical name (3-chloro-4,7-difluoro-N-(4-(methylamino)cyclohexyl)-N-(3-(pyridin-4-yl)benzyl)benzo
[b|thiophene-2-carboxamide.  The specification at [0085] states:
In a particular embodiment, the SHH agonist is Hh-Ag. Hh-Ag (also known as Hh-Ag1.5) is a small-molecule chemical agonist of Smoothened (Smo) receptor and is an activator of sonic hedgehog (Shh) signaling. It is derived from an initial synthetic hit compound "Hh-Ag1.1", and optimized to achieve the activity IC50 = 1 nM for agonist activity. This molecule is commercially available for research use and being sold by Cellagentech, Inc. Its molecular formula is CogHog6N308, CAS number is 612542-14-0, and chemical name is 3-chloro-4,7-difluoro-N-(4-(methylamino)cyclohexyl)-N-(3-(pyridin-4-yl)benzyl)benzo[b|thiophene-2-carboxamide.
Therefore, the chemical name in the claims for the Shh agonist is equivalent to the terminology of Hh-Ag1.5 used in the prior art.  These terms will be used interchangeably in the rejection over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-17 and 19-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. 2011/0282267 in view of Paladini et al. (J. Invest. Dermatol.  125:  638-646, 2005) and further in view of Frank-Kamenetsky et al. (J. Biol.  1(2): article 10, 2002) for the reasons of record in the previous office action.
	‘267 discloses methods of treating hair loss and increasing the number of hair follicles by administering an effective amount of a compound or factor that upregulates sonic hedgehog (claims).  The methods include wounding by disrupting the epidermis by exposure to mechanical or chemical stimulus or radiation (claims).  The hair loss can be due to androgenetic alopecia (male or female pattern baldness) or skin injury (claims).  The hair loss can be in the scalp, eyebrow or in scarred skin tissue and the subject can be human (claims).  ‘267 also discloses methods comprising the step of administering a composition comprising a sonic hedgehog (SHH) polypeptide ([0082]).  ‘267 does not disclose practice of any of the disclosed methods with a sonic hedgehog agonist nor does it disclose any sonic hedgehog agonists beyond the sonic hedgehog molecule itself. ‘267 does not teach Hh-Ag1.5 (a.k.a. 3-chloro-4,7-difluoro-N-(4-(methylamino )cyclohexyl)-N-(3-(pyridin-4-yl)benzyl)benzo[b|thiophene-2-carboxamide)
	Paladini et al. teach modulation of hair growth with small molecule agonists of the hedgehog signaling pathway.  Administration of hedgehog agonists (hh-agonist) induces hair growth and that topical application of Hh-agonist can be effective in treating conditions of decreased proliferation and aberrant follicular cycling in the scalp including androgenetic alopecia (see abstract). Paladini et al. does not specifically teach administration of Hh-Ag1.5.  However, Paladini et al. does reference U.S. Pat. No. 6,683,192 with regard to Hh-agonists (Frank-Kamenetsky et al.) which disclose Hh-agonist class of small molecules, one of which was used in the experiments of Paladini et al.
Frank-Kamenetsky et al. teach small-molecule modulators of hedgehog signaling.  Frank-Kamenetsky et al. identified and characterized a synthetic non-peptidyl small molecule, Hh-Ag, that acts as an agonist of the hedgehog pathway (see abstract).  Derivatives of the Hh-Ag1.1 molecule were made to improve potency and the most active derivatives were 1.2, 1.3. 1.4 and 1.5 (see Figure 1d and paragraph spanning the columns on page 10.3).  Hh-Ag1.5 was found to be the most potent derivative.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of ‘267 with the small molecule hedgehog agonists of Paladini et al., and more specifically with the Hh-Ag derivative Hh-Ag1.5 of Frank-Kamenetsky et al., in order to treat hair loss and increase the number of hair follicles in a subject because ‘267 discloses that the method could be practiced with sonic hedgehog protein or a compound which increases the expression of sonic hedgehog.  Administering sonic hedgehog or administering a compound which increases the expression of sonic hedgehog has the effect of increasing the activity of sonic hedgehog.  The administration of a sonic hedgehog would have an effect equivalent to administering the protein itself in that both molecules would exert their activity by activating the receptor for sonic hedgehog.  One would be motivated to use the Hh-agonists, as disclosed in Paladini et al. because Paladini et al. teach that topical application of Hh-agonist can be effective for treating hair loss conditions.  Additionally, it would have been prima facie obvious to select the Hh-Ag1.5 derivative of Frank-Kamenetsky et al. because the reference teaches that the Hh-Ag1.5 derivative is the most potent small molecule agonist disclosed.  One of ordinary skill in the art would have a reasonable expectation of success in using an Hh-agonists as taught by Paladini et al., and more specifically, the Hh-Ag1.5 molecule of Frank-Kamenetsky in the method of ‘267 because Paladini et al. teach that the Hh-agonists do indeed induce hair growth and Frank-Kamenetsky teach that Hh-Ag1.5 is a potent small molecule agonist of sonic hedgehog.  Therefore, the invention as a whole would have been prima facie obvious, absent evidence to the contrary.

Response to Arguments
Applicant argues at page 6 of the response that the claimed invention “is more than the predictable use of prior art elements according to their established functions” citing KSR.  Applicant asserts that this is true “particularly in view of the objective evidence of nonobviousness”.  Applicant argues that the “objective evidence of non-obviousness includes the results described in Example 10 of the present application” which is that the claimed hedgehog agonist was used to treat hair loss and increase the number of hair follicles.  At page 7 of the response, Applicant appears to be arguing improper hindsight reasoning.
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With regard to Applicant’s arguments of “objective evidence of non-obviousness”, pointing to a reduction to practice of the claimed invention with no evidence of unexpected results does not amount to evidence of non-obviousness.  Applicant has failed to point out why the claimed invention is non-obvious.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Based on the teachings of the cited prior art, one of ordinary skill in the art before the effective filing 

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647